DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention of Species II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 05/19/2021.
Applicant's election with traverse of Claims 1-19 in the reply filed on 05/19/2021 is acknowledged.  The traversal is on the ground(s) that there should be no serious burden as claims  1,14,20 overlap.  This is not found persuasive because Claims 1-19 do overlap. However, Claim 20 does not.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Eddington et al. (US 2015/0135703 A1; hereafter Eddington).

 	As of Claim 1: Eddington teaches a camera module (camera apparatus 1 in Fig. 1 and ¶0026) and comprising: a carrier accommodating lenses (lens carrier 21 in Figs. 1 and 2 and ¶0029,0039); a housing accommodating the carrier; a first driving part configured to move the carrier in an optical axis direction (actuator arrangement 10 and ¶0039.0045-0049. Note that it comprises a total of four SMA actuator wires 11 to 14); and a second driving part configured to move at least one lens of the lenses relative to the carrier in the optical axis direction (actuator arrangement 10 and ¶0045-0049).
 	As of Claim 14: Eddington teaches a camera module (camera apparatus 1 in Fig. 1 and ¶0026) comprising: a carrier accommodating lens parts(lens carrier 21 in Figs. 1 and 2 and ¶0029,0039); a reflection member, disposed in front of the lens parts, changing a path of light; a housing accommodating the carrier; a first driving part configured to move the carrier in an optical axis direction(actuator arrangement 10 and ¶0039.0045-0049. Note that it comprises a total of four SMA actuator wires 11 to 14); and a second driving part configured to move at least one lens part of the lens parts in the optical axis direction relative to another lens part of the lens parts (actuator arrangement 10 and ¶0045-0049).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-10,13,15,16,19 are rejected under 35 U.S.C. 103 as being unpatentable over Eddington in view of YU et al. (US 2017/0108705 A1;hereafter YU).

 	As of Claim 3: Eddington does not explicitly teach “the second driving part comprises: a guide member disposed between the lenses and the carrier; a second magnet disposed on the guide member; and a second coil disposed to face the second magnet." as recited in present claimed invention.
However, the above-mentioned claimed features are well-known in the art as evidenced by YU. In particular, YU teaches the second driving part comprises: a guide 
In view of the above, having the assembly of Eddington and given the well-established teaching of YU, Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the assembly of Eddington to use the guide holes as taught by YU, since YU state that such modification would allow the lens carrier to move in the desired direction (See YU ¶0027).

	As of Claim 2: Eddington in view of YU further teaches the first driving part comprises a first magnet disposed on the carrier, and a first coil disposed to face the first magnet (See YU ¶0110-0111,0113,0124-0125,0130-0135,0142,0148,0184).

 	As of Claim 4: Eddington in view of YU further teaches the guide member and the at least one lens are moved in different directions by driving force generated by the second magnet and the second coil (See YU ¶0110-0111,0113,0124-0125,0130-0135,0142,0148,0184).

 	As of Claim 5: Eddington in view of YU further teaches the second magnet and the second coil react to each other to generate driving force in a direction perpendicular Eddington ¶0039.0045-0049See YU ¶0110-0111,0113,0124-0125,0130-0135,0142,0148,0184).

 	As of Claim 6: Eddington in view of YU further teaches the guide member is moved in a direction perpendicular to the optical axis direction by the driving force, and the at least one lens is moved in the optical axis direction according to movement of the guide member (i.e., see YU ¶00184,0186,0221-0222,0227,0228,0251-0253,0284)

 	As of Claim 7: Eddington in view of YU further teaches the carrier comprises a mounting hole exposing a portion of the guide member, and the second magnet is disposed on the exposed portion of the guide member (See YU ¶0110-0111,0113,0124-0125,0130-0135,0142,0148,0184).

 	As of Claim 8: Eddington in view of YU further teaches a lens barrel accommodating the at least one lens, wherein the lens barrel comprises a protrusion, wherein the guide member comprises a guide hole through which the protrusion penetrates, and wherein the carrier comprises a guide groove in which the protrusion is disposed (See YU¶00184,0186,0221-0222,0227,0228,0251-0253,0284)


 	As of Claim 9: Eddington in view of YU further teaches the guide hole comprises a shape inclined to the optical axis direction (Eddington ¶0039.0045-0049See YU ¶0110-0111,0113,0124-0125,0130-0135,0142,0148,0184).

 	As of Claim 10: the guide groove comprises a shape extending in the optical axis direction (See YU¶00184,0186,0221-0222,0227,0228,0251-0253,0284)

 	As of Claim 13:  Eddington in view of YU further teaches a portable electronic device, comprising: the camera module of claim 1 further comprising a sensor part disposed in the housing, configured to convert light incident through the lenses to an electric signal; and a display unit (YU ¶¶0096) disposed on a surface of the portable electronic device to display an image based on the electric signal (Eddington ¶¶0030).
 	
 	As of Claim 15: Eddington in view of YU further teaches the second driving part comprises: a guide member disposed between the lens parts and the carrier; a magnet mounted on the guide member; and a coil disposed to face the magnet (Eddington ¶0039.0045-0049See YU ¶0110-0111,0113,0124-0125,0130-0135,0142,0148,0184).

 	As of Claim 16:  Eddington in view of YU further teaches he guide member is moved in a direction perpendicular to the optical axis direction by the magnet and the coil, and the at least one lens part is configured to be moved in the optical axis direction Eddington ¶0039.0045-0049See YU ¶0110-0111,0113,0124-0125,0130-0135,0142,0148,0184).	

 	As of Claim 19: Eddington in view of YU further teaches a sensor part disposed in the housing, configured to convert light incident through the lens parts to an electric signal; and a display unit (YU ¶¶0096) disposed on a surface of the portable electronic device to display an image based on the electric signal (Eddington ¶¶0030).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Eddington in view of FANG et al. (US 2020/0310224 A1;hereafter FANG).

 	As of Claim 12: Eddington does not explicitly teach “a reflection member, disposed in front of the lenses, changing a path of light." as recited in present claimed invention.
However, the above-mentioned claimed features are well-known in the art as evidenced by FANG. In particular, FANG teaches a reflection member, disposed in front of the lenses, changing a path of light (i.e., see ¶0038,0097) as recited in present claimed invention.
In view of the above, having the assembly of Eddington and given the well-established teaching of FANG, Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to  Eddington to use the guide holes as taught by FANG, since FANG state that such modification would allow better focus of the light.

Claims 11,17,18 are rejected under 35 U.S.C. 103 as being unpatentable over Eddington in view of Funahashi et al. (US 2007/0127139 A1;hereafter Funahashi).

 	As of Claim 11: Eddington does not explicitly teach “the at least one lens is moved relative to the carrier by the second driving part, and wherein at least one other lens of the lenses is fixed to the carrier " as recited in present claimed invention.
However, the above-mentioned claimed features are well-known in the art as evidenced by Funahashi. In particular, Funahashi teaches the at least one lens is moved relative to the carrier by the second driving part, and wherein at least one other lens of the lenses is fixed to the carrier (i.e., see ¶0079) as recited in present claimed invention.
In view of the above, having the assembly of Eddington and given the well-established teaching of Funahashi, Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the assembly of Eddington to have different lenses for different purposes as taught by Funahashi, since Funahashi state that such modification would make space reduction and cost reduction become possible (Funahashi ¶0095).

 	As of Claim 17: Eddington in view of Funahashi further teaches the other lens part is fixed to the carrier (Funahashi ¶0079,0082,0083,0095).

 	As of Claim 18: Eddington in view of Funahashi further teaches the other lens part comprises a fixed lens part fixed to the carrier and a movable lens part, wherein the movable lens part is moved relative to the fixed lens part when the second driving part moves the at least one lens part (Funahashi ¶0082,0083,0095).
NOTE: The Examiner strongly encourages setting up an interview to expedite prosecution of the case.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEKONNEN D DAGNEW whose telephone number is (571)270-5092.  The examiner can normally be reached on 8:00AM-5:00PM M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/MEKONNEN D DAGNEW/Primary Examiner, Art Unit 2697